Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 1 of 12

AFFIDAVIT FOR CRIMINAL COMPLAINT
I, Robert Jacobsen, Special Agent, Bureau of Alcohol, Tobacco, Firearms & Explosives, being
duly sworn, state as follows:
INTRODUCTION
. lama Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF")
and have been so employed since November, 2017. I received 15 weeks of Criminal Investigator
training at the Federal Law Enforcement Training Center and 17 weeks of ATF Special Agent
training at the ATF National Academy. I was trained in Federal criminal law, firearms, and
criminal investigation techniques.
Since joining ATF, I have investigated acts violent crime and federal firearms violations which
has included participating in the controlled purchases of firearms, interviews of suspects,
participating in search warrants, electronic surveillance, and analyzing firearms trace data. I have
investigated criminal gang organizations and the violent crime associated with those gangs.
. Prior to my employment with the ATF, I was employed for approximately two-and-a-half years
as a Deputy Sheriff with the Loudoun County Sheriff's Office in Loudoun County, Virginia. For
approximately the last year of that employment, I operated as a member of the Special
Operations Unit, a full-time SWAT team and Street Crimes Criminal Suppression Unit. I was
trained and certified by the Columbus Police Department as a SWAT operator and hold
numerous training certificates in domestic and foreign weapon systems, street crimes, criminal
narcotic operations, and gang organizations. Prior to joining the Special Operations Unit, I spent
approximately one-and-a-half years in a Patrol function, responding to public emergency calls

for service, investigating crimes, and testifying in court. I graduated from the Northern Virginia

1

 
4.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 2 of 12

Criminal Justice Academy with Virginia state certifications as a Police Officer and Jail
Corrections Officer. I received a Bachelor's of Science Degree from George Mason University.
I respectfully submit this Affidavit in support of a Criminal Complaint charging KEITH COUSIN, and
RICO PERRY for violations of: Title 18, United States Code, Section 1951, which prohibits the actual,
attempted, or conspiracy to commit robbery or extortion affecting interstate or foreign commerce; and
Title 21, United States Code, Sections 846 and 841(a)(1), (b)(1)(A), conspiracy to distribute and to
possess with the intent to distribute five (5) kilograms or more of a mixture or substance containing a

detectable amount of cocaine, a Schedule II narcotic controlled substance.

I am familiar with the facts and circumstances of this investigation based upon: (a) my personal
knowledge and involvement in the investigation; (b) my discussions with fellow agents and
state/local law enforcement personnel who assisted in the investigation; (c) interviews of
witnesses; (d) my review of reports; and (e) my experience and training as a criminal
investigator. Because this affidavit is being submitted for the limited purpose of establishing
probable cause for the requested criminal complaint, I have not set forth every fact learned

during the course of the investigation.

BACKGROUND

7. In October of 2019, ATF Confidential Informant #27698, who is a cooperating witness (CW),

provided me with information regarding Keith COUSIN.1 The CW advised that COUSIN is a

 

1 The CW has a criminal history that includes prior firearm and drug distribution convictions. On
previous occasions, the CW has accurately identified and corroborated events and individuals involved
in active criminal investigations. At the direction of law enforcement, the CW has conducted controlled
purchases of evidence in conjunction with criminal investigations. The CW is being paid for her/his
services and information provided.

2

 
10.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 3 of 12

member of the Columbia Road street gang who was recently released from jail, having been
charged with Murder and found not guilty in a jury trial in May of 2019. The CW informed me
that COUSIN was actively requesting that people locate drug dealers with stash-houses in
possession of money and narcotics, and to report back to COUSIN with the information.
PROBABLE CAUSE

Introduction of ATF Undercover Agent and Initial Meeting with Keith COUSIN

On January 7, 2020, Special Agent (SA) Valles, acting in an undercover capacity, met with
COUSIN. The purpose of this meeting was to ascertain COUSIN’s interest in committing an
armed robbery of a narcotics stash house. The CW was also present at this meeting as she/he
was responsible for making the introduction between COUSIN and SA Valles.

In substance and among other things, the conversation included the following. SA Valles
explained to COUSIN that he was a disgruntled cocaine courie, who works for a Mexican-based
Drug Trafficking Organization (DTO)that was seeking to expand its operations to the New
England area. SA Valles stated that the DTO maintained “stash” houses containing “quality
cocaine.” SA Valles then explained that he was responsible for transporting two (2) kilograms of
cocaine for the DTO, to which COUSIN acknowledged that he understood by stating, “Oh, so
you’re the courier.” SA Valles affirmatively acknowledged.

SA Valles then explained that every time, while collecting the cocaine at the stash houses, SA
Valles observed at least ten (10) “kilos” of cocaine. SA Valles stated that every time he entered
the stash house, there were always the same two guards at the residence, one of whom was
always armed with a “pistol on his hip.” COUSIN then stated, “Play it like they both got guns”

and advised SA Valles to continue explaining. SA Valles then explained that when he entered the
3

 
Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 4 of 12

stash house, one of the guards would retrieve two (2) kilos from a back room, hand them to SA
Valles, and then provide SA Valles with the destination location.

11. SA Valles went on to explain that the DTO had not provided payment to the UC for the last two
(2) occasions that SA Valles had transported the kilos of cocaine, and that was the reason SA
Valles was looking for someone to rob the stash house. Additionally, SA Valles advised that this
would be the first time he would be conducting a transport for the DTO in this area, and because
the DTO was making him come all the way to the Boston area from El Paso, TX, it was yet
another reason he was disgruntled. COUSIN affirmatively acknowledged.

12. COUSIN told SA Valles that he could have not picked someone better (than himself) to conduct the
robbery. COUSIN further stated that he understood he was dealing with people whom “the cartel
entrusted to watch they drugs” and that there would definitely have to be some type of “hostile
takeover”.

Second Undercover Meeting with Keith COUSIN and Rico PERRY

13. On January 8, 2020, SA Valles and the CW met COUSIN and another individual at a Boston-
based hotel. That person introduced himself to SA Valles as “E”. I obtained still photographs of
the individual accompanying COUSIN to the hotel. I provided photographs of that individual to
Suffolk County Sheriffs Office Lieutenant and ATF Task Force Officer (TFO) Keith Medeiros.
TFO Medeiros contacted employees of the Massachusetts Department of Corrections (DOC),
who were able to positively identify the individual in the photographs as RICO PERRY. I
located PERRY’s photograph, as maintained by the Massachusetts Registry of Motor Vehicles
(RMV), and showed it to SA Valles. SA Valles identified PERRY as the individual in the hotel

room with him on January 8, 2020.

 
Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 5 of 12

14. In substance and among other things, the conversation that took place in the hotel room included

15.

the following. COUSIN advised SA Valles that PERRY was his “peoples.” SA Valles
affirmatively acknowledged and then asked PERRY if COUSIN had advised him of “what was
going on”. PERRY replied that he only been “briefly” advised and that he was present to hear
the details [relative to the armed robbery] from SA Valles. SA Valles then asked PERRY if he
hit “licks”, which in this context is a street vernacular term commonly used to refer to a home
invasion style, armed robbery. PERRY replied by nodding in the affirmative and stating,
“Yeah.”

SA Valles then proceeded to explain that he was a disgruntled cocaine courier, who works for a
Mexican based DTOthat was seeking to expand its operations to the New England area. SA
Valles explained that the DTO maintained stash houses containing “pure cocaine”. SA Valles
then stated that he was responsible for transporting two (2) “kilos” of cocaine for the DTO, to
which PERRY affirmatively acknowledged by stating, “Okay”. SA Valles added that every
time, while collecting the cocaine at the stash houses, SA Valles observed at least ten (10)
“kilos” of cocaine. SA Valles stated that every time he entered the stash house, there were
always the same two guards at the residence, one of whom was always armed with a “pistol on
his hip”. SA Valles then explained that when he entered the stash house, one of the guards
would retrieve two (2) kilos from a back room, hand them to SA Valles, and then provide SA
Valles with the destination location. SA Valles asked PERRY if he understood what he had

explained thus far, to which PERRY affirmatively acknowledged by stating, “Mm hmm.”

16. SA Valles went on to explain that the DTO had not provided payment to the UC for the last two

(2) occasions that the UC had transported the kilos of cocaine, and that was the reason SA Valles

5

 
17.

18.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 6 of 12

was looking for someone to rob the stash house. Additionally, SA Valles advised that this would
be the first time he would be conducting a transport for the DTO in this area, and because the
DTO was making him come all the way to the [Boston] area, it was yet another reason he was
disgruntled. COUSIN then stated to PERRY that this meeting was necessary because, “When it
comes to life changing situations, it’s that much more in the planning.” He continued by stating,
“If you ain’t planning, you planning to fail.” PERRY affirmatively acknowledged.

SA Valles then proceeded to explain that the DTO utilizes vacant, single family houses to stash
the cocaine and that the DTO never utilizes the same location as a stash house.SA Valles also
said that they never keep “cash” in the same stash houses used for the cocaine. PERRY
affirmatively acknowledged that he understood by stating, “They ain’t gonna do that... getting
caught with both ain’t gonna help no one.”

PERRY and COUSIN then asked SA Valles the manner in which he was greeted by the armed guards
when SA Valles arrived at the stash house. Specifically, PERRY asked if the guard who SA Valles knew
for sure to be armed was the guard who answered the door. SA Valles then explained that the guard who
was not visibly armed was the guard who always answered the door, while the visibly armed guard
remained immediately behind him. SA Valles further explained that the same guard who answered the
door was the same one who would shut the door behind SA Valles after he entered. PERRY then
expressed concern that the visibly armed guard would not be able to be immediately addressed because he
was behind the other guard and could very possibly be able to “get the gun” on PERRY and COUSIN.
COUSIN agreed and suggested that more planning had to be done in the meantime (prior to the robbery
being conducted). COUSIN stated that they (he and PERRY) knew that the target of the robbery was not

going to be “crumbs” and SA Valles reiterated that the target of the robbery would be ten (1 0) [kilos of

 
19.

20.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 7 of 12

cocaine]. SA Valles then discussed the split of the proceeds of the robbery with COUSIN and PERRY

and suggested that the proceeds be divided “fifty-fifty”. COUSIN agreed by stating, “Of course.”

PERRY then revisited the manner in which SA Valles entered the stash house. SA Valles
reiterated what he had previously explained and COUSIN and PERRY then began to discuss
how they thought the robbery should be conducted. Specifically, COUSIN was of the opinion
that they should rob SA Valles after he came out of the house. COUSIN explained that he would
rather have a sure thing, that being the “two bricks”that SA Valles would be coming out of the
house with, than have nothing at all. (In this context “brick” is a street vernacular term
commonly used to refer to a kilo of cocaine.) PERRY was of the opinion that they would have
to make entry into the house, regardless. PERRY then stated, “I’m going in there... I ain’t
playing.” He added that upon entering the house, he immediately wanted to put a “oun” to the
first guard’s head, take him “hostage,” and use him as a “shield” so that the guards could be
subdued, so as not to “let off a shot”. COUSIN agreed with the notion of the guards not being
able to shoot and stated, “That’s the key to any robbery on earth.” PERRY ultimately stated to

COUSIN, “If you don’t get the situation under control, nothing’s going right.”

SA Valles then stated that he had one more detail to advise COUSIN and PERRY of. SA Valles
stated that the kilos were “stamped” with either a little “horse” or a “spider”. PERRY then
interjected and asked, “Don’t serve ‘em pure?” SA Valles affirmatively acknowledged and
stressed that he needed to know that COUSIN and PERRY would not attempt to sell an entire,
stamped kilo of cocaine, prior to breaking it down, so as not to raise suspicion as to where the

a

kilogram came from. Both COUSIN and PERRY acknowledged they understood SA Valles did
7

 
21.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 8 of 12

not want the stamp to be on the streets. COUSIN stated that he would not even be robbing
someone of their “drugs” if he did not have the means to distribute it, and PERRY added that his
portion of the cocaine was going “straight to the stove,” which in this context is a street
vernacular phrase commonly used to refer to converting powder cocaine into crack cocaine.
COUSIN then asked SA Valles, ““You can turn one into two anyway, right?” SA Valles
affirmatively acknowledged, and as he began to talk about the situation when the kilo was
broken open, PERRY interjected and asked if the all the “pink,” “crystals” and “flake” could be
seen inside of the kilo. SA Valles affirmatively acknowledged and added that the cocaine was
“fish scale”, which in this context, is a street vernacular term commonly used to refer to a very
high-quality cocaine, usually right off the kilogram, that is uncut. Both COUSIN and PERRY

laughed.

COUSIN then assured SA Valles that this type of job would require two (2) members with
“machine guns” and a third member with a “handgun.” SA Valles affirmatively acknowledged

and advised COUSIN that he would stay in contact until the robbery was to be conducted.

 
Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 9 of 12

Arrest of Keith COUSIN and Rico PERRY

22. On January 28, COUSIN initiated a phone call to the CW. I was present during the phone call

23.

24,

25.

and heard the conversation. COUSIN asked the CW where he was at the moment and advised
that he was ready to meet with SA Valles later that day. COUSIN advised the CW that his
“people” were ready, eluding to the robbery that was scheduled for that day. The CW advised
that the CW was going to meet SA Valles and call COUSIN when they were ready to meet.
Later that morning, SA Valles initiated a phone call to COUSIN advising that they should meet
in the parking lot of the Hilton Garden Inn, where they had met during previous controlled
meetings. COUSIN advised that he was on the way and would meet at the hotel. Agents
observed a blue Honda Accord with Massachusetts license plates 634AM1 park across the street
from the hotel. A black male, matching the height and weight description of COUSIN, wearing a
hood, exited the vehicle and began looking around the area. That individual, later identified as
COUSIN, turned around and returned to the vehicle, and drove away from the area.

The blue Honda Accord with Massachusetts license plates 634AM1, is registered to Marvin
Smith, with a registered address in Lynn, MA. Smith is known by Agents to be the step-father
of COUSIN, and during a previous interaction on January 7, 2020, COUSIN was picked up at
that address by the CW. COUSIN explained to the CW that he resides at that address.

Once COUSIN left the area in the vehicle, COUSIN called SA Valles and informed him that he
saw what he thought was a police car in the area. COUSIN further explained that he did not
want to meet in that parking lot anymore. SA Valles directed COUSIN to a storage facility
where they could meet and talk further. COUSIN advised that he would meet SA Valles at the
storage facility. COUSIN drove the blue Honda Accord to the storage facility and exited the

9

 
26.

27.

28.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 10 of 12

vehicle with PERRY.

COUSIN and PERRY advised SA Valles that they were prepared to conduct the robbery.
COUSIN further explained that his “driver” was in the area and was ready and waiting. SA
Valles asked COUSIN and PERRY if they had their guns. COUSIN advised that their firearms
were in the vehicle with the “driver.” SA Valles suggested that the “driver” also meet at the
storage facility so everyone could be on the same page with the robbery plan.

COUSIN and PERRY returned to their vehicle, the blue Honda Accord, and exited the facility,
explaining that they would go get the “driver.” After exiting the storage facility COUSIN called
and informed SA Valles that they would return in 10 minutes with the “driver.” During that
phone call Agents observed COUSIN driving the blue Honda Accord through a nearby Burger
King parking lot.

Without notice, COUSIN and PERRY returned to the storage facility in the blue Honda Accord.
Unlike the previous time, COUSIN and PERRY parked their vehicle on the back side of the
storage unit and approached SA Valles on foot. SA Valles explained that he had rented a storage
unit to use as a known place to meet up after the robbery. SA Valles also explained that he had
rented another car that they could use for the robbery if they preferred. COUSIN told SA
Valles that he was smart for providing the car and storage unit. COUSIN also asked SA Valles
for some gas money because he didn’t want to have anything on him, not even his wallet. SA
Valles, COUSIN, and PERRY opened up the storage unit and entered inside. While inside of
the storage unit COUSIN and PERRY overtly showed to SA Valles that they were not wearing
any wires by removing some of their clothes. SA Valles was encouraged to do the same and

removed some of his clothes to show he was also not wearing a wire.

10

 
29,

30.

31.

Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 11 of 12

COUSIN and PERRY explained that the “driver” was nearby. COUSIN and PERRY exited the
inside of the storage unit and explained to SA Valles that they wanted to take the rental vehicle
to pick up the “driver” and guns. At that point ATF Agents commenced an arrest of COUSIN
and PERRY and both individuals were taken into custody.

Criminal History of Keith COUSIN

I have reviewed Keith COUSIN’s criminal history, as maintained by the Massachusetts Board of
Probation, which includes a 2010 conviction for Possession of a Firearm and Possession of
Ammunition, a 2008 conviction for Assault and Battery with a Dangerous Weapon, a 2005
conviction for Possession of a Firearm, a 2003 conviction for Possession of a Firearm, a 2002
conviction for Armed Robbery and Assault with a Dangerous Weapon, a 2001 conviction for
Breaking and Entering at Night with Intent to Commit a Felony and Larceny, and a 2001
conviction for Unarmed Robbery. The aforementioned convictions are for crimes punishable by
a term of imprisonment exceeding one year in the Commonwealth of Massachusetts.

Criminal] History of Rico PERRY

I have reviewed Rico PERRY’s criminal history, as maintained by the Massachusetts Board of
Probation, which includes a 2013 conviction for Intimidation, 2009 convictions for Armed
Assault with Intent to Murder, two counts of Breaking and Entering with Intent to Commit a
Felony, Larceny of a Motor Vehicle, and 2006 convictions for two counts of Assault and Battery.
The aforementioned convictions are for crimes punishable by a term of imprisonment exceeding
one year in the Commonwealth of Massachusetts.

CONCLUSION

11

 
Case 1:20-mj-02175-MBB Document 2-1 Filed 01/28/20 Page 12 of 12

32. Based on the foregoing, I submit that there is probable cause to believe that, on or about January
28, 2020, KEITH COUSIN and RICO PERRY conspired to commit robbery affecting
interstate commerce in violation of Title 18, United States Code, Section 1951. I submit that
there further is probable cause to believe that KEITH COUSIN and RICO PERRY conspired
to possess with the intent to distribute in excess of five (5) kilograms of a mixture or substance
containing cocaine, a Schedule II narcotic controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1), 841(b)(1)(A), and 846.

  

ROBERT JACOBSEN
SPECIAL AGENT, ATF

 

12

 
